 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA

10

11    COLTON JAMES ROOD,                                 Case No. 1:19-cv-01517-LJO-SAB (PC)
12                       Plaintiff,                      ORDER REQUIRING PLAINTIFF TO FILE
                                                         COMPLETED APPLICATION TO PROCEED
13            v.                                         IN FORMA PAUPERIS OR PAY FILING FEE
14    DEPARTMENT OF CORRECTIONS,                         THIRTY (30) DAY DEADLINE
15                       Defendant.
16

17          Plaintiff Colton James Rood is a pretrial detainee proceeding pro se in this civil rights

18   action pursuant to 42 U.S.C. § 1983.

19          Currently before the Court is Plaintiff’s application to proceed in forma pauperis, filed on

20   December 9, 2019. (ECF No. 9.)

21          However, Plaintiff’s application to proceed in forma pauperis has been submitted on the

22   incorrect form and is incomplete. Initially, even though Plaintiff is a prisoner, Plaintiff has not

23   submitted his application on the required “Application to Proceed In Forma Pauperis by a

24   Prisoner” form provided to Plaintiff by this Court on November 19, 2019. (ECF No. 8-1.)

25   Further, while Plaintiff has submitted a copy of his Shasta County Jail inmate trust account

26   statement for the six-month period immediately preceding the filing of Plaintiff’s complaint, the

27   trust account statement is not clearly certified by an authorized official of the Shasta County Jail

28   as required by 28 U.S.C. § 1915(a)(2). Plaintiff must submit a completed and signed application,
                                                        1
 1   on the blank “Application to Proceed In Forma Pauperis by a Prisoner” form included with this

 2   order, and a certified copy of his trust account statement from the Shasta County Jail, if he wishes

 3   for his application to proceed in forma pauperis to be considered by the Court.

 4            Accordingly, IT IS HEREBY ORDERED that:

 5            1.      The Clerk of the Court is directed to serve a blank in forma pauperis application

 6                    for a prisoner on Plaintiff;

 7            2.      Within thirty (30) days from the date of service of this order, Plaintiff shall file

 8                    the attached application to proceed in forma pauperis, completed and signed,

 9                    including a certified copy of his jail trust account statement for the past six

10                    months, or, in the alternative, pay the $400.00 filing fee for this action;

11            3.      No extension of time will be granted without a showing of good cause; and

12            4.      Plaintiff is warned that the failure to comply with this order will result in the

13                    recommendation to dismiss this action, without prejudice.

14
     IT IS SO ORDERED.
15

16   Dated:        December 11, 2019
                                                          UNITED STATES MAGISTRATE JUDGE
17

18

19

20
21

22

23

24

25

26
27

28
                                                          2
